 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. S. Abell CompanyandMelvin K.SchererHearst Consolidated Publications,Inc.andMelvin K.Scherer..Cases Nos. 5-CA-1905 and 5-CA-1906.May 04, 1960DECISION AND ORDEROn February 15, 1962, Trial Examiner Harold X. Summers issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the Intermediate Report attachedhereto.Thereafter the Respondents filed exceptions to the Inter-mediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report and the entire recordin this case, including the exceptions and briefs, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order.MEMBER RODGERS. dissenting :Considering the entire record in the light of Section 2(3) of theAct, the clear legislative history pertaining to that section,' and theBoard and court decisions,' all of which requires the Board to applycommon law standards in here determining the relationship of thecarriers to the Respondents, I would find that the carriers are inde-1Congress,in defining"employee"in Section2(3) of the Act, specificallyexcluded fromthat definition any individualhavingstatus of an independent contractor"Moreover,the legislative history of Section 2(3)also reveals that Congress intended the term"independent contractor" to apply to those who "undertake to do a job for a price, de-cide how the work will be done,usually hire others to do thework, and depend for theirincome not uponwages,but upon the differencebetween what they payfor goods,material,and labor and what they receive for the end result,that is, upon profits "LegislativeHistory ofthe LaborManagement RelationsAct, 1947, U S. Govt Fruiting Office, 1948,vol. 1, p.309.See also same volume,pp 536-537, and vol 2, pp 1537 and 1617.2The Kansas City Star Company,76 NLRB 384,Hearst ConsolidatedPublications,Inc., et at,83 NLRB 41;The Times Herald Printing Company,94 NLRB 17-85,CarterPublications,Inc.,100 NLRB 599;Los Angeles Evening Herald and Express Division ofHearst Publishing Company,Inc,102 NLRB 103;P G. PublishingCompany,114 NLRB60;American Broadcasting Company, et al,117 NLRB 13;N L R.BvMorrisSteinberg,et at,d/b/a Steinberg and Company,182 F. 2d 850(C.A. 5) ; andNationalVan Lines,Inc. v. N L.R B.,273 F. 2d402 (CA. 7).137 NLRB No. 36. A. S. ABELL COMPANY239pendent contractors,and are notemployees within the meaning ofSection 2(3).Accordingly, I would dismiss the complaint.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges of unfair labor practices filed on May 10, 1961, against A. S. AbellCompany and Hearst Consolidated Publications, Inc., the General Counsel of theNational Labor Relations Board issued a consolidated complaint on October 6,1961, alleging that Respondents had engaged in unfair labor practices in violationof Section 8(a) (1) of the National Labor Relations Act, herein called the Act.Answers of Respondents admitted some allegations of the complaint, denied others,and denied the commission of any unfair labor practices.Pursuant to notice, ahearing was held before Trial Examiner Harold X. Summers at Baltimore, Maryland,on November 13, 14, and 15, 1961. All parties were afforded full opportunity topresent evidence, to examine and cross-examine witnesses, to argue orally, and tosubmit briefs.Briefs have been filed by the General Counsel and by each Respond-ent, which briefs have been fully considered.Upon the entire record in the case,' including my evaluation of the credibility ofthe witnesses based upon the evidence, and upon my observation of their demeanor,I make the following:FINDINGS OF FACT1.THE COMPANIESA. S. Abell Company, hereinafter called Abell, is and has been at all times ma-terial herein a corporation organized and existing under the laws of the State ofMaryland, having its principal office and place of business at Baltimore, Maryland,where, in addition to its ownership and operation of a television broadcasting station,it is engaged in the printing and publishing of the so-called Baltimore Sunpapers,The Sun, The Evening Sun, and the Sunday Sun. In the course and conduct of itsnewspaper operations, during the 12 months preceding October 6, 1961, a repre-sentative period, Abell did a gross volume of business amounting to in excess of$1,000,000; it subscribed to interstate news services for which it paid a substantialamount of money; it published nationally syndicated features for which it paid asubstantial amount of money; and it purchased products and materials of substantialvalue from points located outside the State of Maryland.Hearst Consolidated Publications, Inc , hereinafter called Hearst, is and has beenat all times material herein a corporation organized and existing under the laws ofthe State of Delaware, engaged in the printing and publication of newspapers invarious States of the United States, including the Baltimore News-Post and SundayAmerican, which are published at its plant and office in Baltimore, Maryland. Inthe course and conduct of its operations at Baltimore, Maryland, during the 12months preceding October 6, 1961, a representative period, Hearst did a grossvolume of business amounting to in excess of $1,000,000; it subscribed to interstatenews services for which it paid a substantial amount of money; it published na-tionally syndicated features for which it paid a substantial amount of money; anditpurchased products and materials of substantial value from points located outsidethe State of Maryland.Both Abell and Hearst, sometimes herein collectively referred to as the pub-lishers, are engaged in commerce within the meaning of the Act.If.THE UNIONLocal 355, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, hereinafter called Local 355, is a labor organization withinthe meaning of the Act 2iOn December 20, 1961, I issued an order to show cause,inter alia,why the transcriptof the hearing should not be corrected in specified respectsNo good cause to the con-trary having been shown, the corrections indicated In the order to show cause, which isreceived in evidence as Trial Examiner's Exhibit No 1, are hereby ordered made.213y inadvertence, a stipulation to this effect failed to appear in the transcript of thehearingThe order to show cause which is now in this record as Trial Examiner'sExhibit No. 1 brought this to the attention of the parties.No good cause to the con- 240DECISIONS, OF NATIONAL LABOR RELATIONS BOARDM. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAbell is engaged in the production and distribution of a morning, an evening, anda Sunday newspaper, and Hearst is engaged in the production and distribution of anevening and Sunday newspaper, in the city of Baltimore. In their operations, bothpublishers recognize and deal with a number of labor organizations for variousgroups of employees.The freshly printed Sunpapers are transported, in bulk, by truckdrivers to anumber of prospective retail outlets: stores, street corners, city carriers, ruralcarriers, and country or small-town dealers.The position of rural carrier wasoriginally designed to effect newspaper distribution to homes in rural areas betweencities and towns; the areas which they covered was truly rural in character.Morerecently, the same areas have been infiltrated by home developments and com-munities,but the method of distribution has persisted.Abell now has 72 ruralcarriers 3Hearst's distributive system differs only in organizational detailsIts equivalentof rural carriers are its motor carriers, who fall within one or another division ofthe city circulation department, depending upon the locations of the areas servedby them.There are now in excess of 160 motor carriers?DuringWorldWar II, as an economy measure, certain rural/motor carrierswere permitted to handle both the Sunpapers and the News-Post/American in theirprescribed areas.The practice has continued, and there are now between 46 and54 such individuals, known as combination carriers.This case involves, among other things, thestatusof Abell's rural carriers andHearst's motor carriers, including the combination carriers.Unless otherwise indi-cated, they will be referred to herein collectively as "carriers," a term not to beconstrued as including city or nonmotor carriers.B.Union activityIn the spring of 1961, Melvin Scherer,5 a combination carrier established contactwith Local 355 for the purpose of exploring the possibility of organizing the carriers.Four meetings were held; the first on March 7 and the second on March 14, 1961.In attendance were carriers and representatives of Local 355.C. Employee or independentcontractor?The General Counsel contends that Abell and Hearst, through supervisors andagents, violatedSection 8(a) (1) of the Act by (1) interrogating carriers as to theirmembership in, adherence to, or activities on behalf of Local 355, (2) threateningthem with loss of employment if they became or remained members of Local 355or selected Local 355 as their bargaining representative, and (3) threatening themwith a refusal to recognize or to bargain with Local 355 if a majority of themselected Local 355 as their bargaining agent.Without making any concessions in any other respect, Respondents contend thatthe carriers are independent contractors and not employees; that, therefore state-ments, if any, made to them cannot constitute 8(a)(1) violations. Since this is athreshold question, it will bediscussedprior to any treatment of what occurred andwhether any such occurrences constituted interference, restraint, or coercion.The Act does not preciselydefinethe term "employee." Section 2(3) provides,in pertinent part, that the term shall not include "any individual having the status ofan independent contractor."The legislative history of the section shows that Con-gress expressly excluded independent contractors from the definition of "employee"in order to remedy what Congress thought was an unwarranted expansion of thatdefinition inN.L.R.B. v. Hearst Publications, Inc.,322 U.S. 111, to includepersonstrary having been shown it is hereby ordered that the transcript be consideredto containa stipulation that Local 355 is a labor organization within the meaning of the Act.8The Audit Bureau of Circulation (ABC), a nonprofit organization designed to authenti-cate circulation figures for presentation to advertisers, has set up three "saleszones" in theBaltimore area: the "city zone," consisting of Baltimore city and immediate suburbs;the "retail zone," a strip surrounding the city zone;and an "all-other zone." the areabeyond the retail zoneMost of Abell's rural carriersperform their duties within theretail zone.4Thirty-two in ABC's cityzone,48 in the retail zone, and over 80 in the all-other zone.5 The Charging Party herein A. S. ABELL COMPANY241who would be considered independent contractors at common law.6Congressbroadly viewed as "employees" persons who "work for wages or salaries under directsupervision" and as "independent contractors" persons who "undertake to do a jobfor a price, decide how the work will be done, usually hire others to do the work,and depend for their income not upon wages, but on the difference between whatthey pay for goods, materials and labor and what they receive for the end result,that is, upon profit." °As shown by the legislative history of amended Section 2(3), whether in anygiven situation the relationship at issue is that of employer-employee or that of inde-pendent contractorship must be determined by common law concepts.8Generally,under the common law test of the "right of control," an independent contractorrelationship has been found where the person for whom the work is to be done,while he may control the result to be accomplished by the work, does not controlthe details and means by which that result is accomplished.9As was pointed outby the Supreme Court in theHearstcase,supra,1°the application of common lawconcepts to given fact situations is no simple task. It becomes necessary for me to.place each facet of the publisher-carrier relationship under close scrutiny.The carrier agreement:The formal basis of the relationship between publisherand carrier is an agreement or contract.There is some indication that, until some5 years ago, not every carrier entered into a written contract.But,within thepast 5 years, all new carriers, and most if not all old carriers who had not previouslysigned, have become parties to written contracts. I find that all carriers are cov-ered, expressly or impliedly, by the terms of one or both of the agreements heredescribed.llUnder the Abell contract, the carrier, in consideration of his privilege to sell anddeliver the Sun (morning, evening, or Sunday, as specified), agrees to pay monthlyfor newspapers shipped to him at rates set forth, subject to change by Abell upon10 days' notice; agrees to promote and to increase the sale of Sunpapers in histerritory; and agrees that Abell may terminate the relationship upon the carrier'sfailure to meet his financial obligations or to render satisfactory service.There isalso provision for termination by either publisher or carrier upon 10 days' notice.Finally, in the case of a minor-carrier, there is provision for a guarantee of pay-ment by an adult.Similar terms appear in the News-Post/American contract, except for a numberof items: The carrier agrees that, in the event he gives up the route, he is to makeevery effort to find a successor and to turn over to his successor the list of sub-scribers; he is to maintain a current and accurate list of subscribers, to be theproperty of Hearst and to be furnished to it upon request; he is to make no deduc-tions from his monthly bill except for those papers for which the subscriber refusesto pay as a result of late delivery to the carrier by the publisher and for extrapapers delivered to but not ordered by the carrier; and he is to post a specifiedamount of money as security for payments of monthly bills owned by him, interestto be paid by Hearst on such bond. The agreement also provides that it may becanceled by either the carrier or Hearst without cause, if by the carrier with 30 days'notice, if by Hearst without notice.Finally, one of the contract forms used byHearst provides that no interpretation of the agreement shall constitute the carrieran employee of Hearst.In the case of both Hearst and Abell, the contract provides for the delivery ofno newspaper other than that of the publisher involved-which provision is strickenin the case of all combination carriers.Where the signature of a publisher representative is called for, either for execu-tion or for approval of the agreement, roadmen have signed for the publisher 12a See, e g, IT Rept 245 on IT R. 3020, 80th Cong, 1st sess., p. 18: and H Conf. Rept510 on HR. 3020, 80th Cong , 1st sess , pp 32-3371-TRent. 245, supra8N L R B v Nn-Car Carriers, Inc ,189 F 2d 756 (CA 3), cert denied 342 U S 919See alsoN L R B v Morris Steinberg,et al , d/b/a Steinberg and Company, 182 F2d850, 854-855 (CA 5)6 27 Am Jur, Independent Contractor,§ 2, United States v Silk,331 U S 704:N L R Bv.Morris Steinberg. et al , d/b/a Steinberg and Company, supra.at 857-858,Williams vUnited States,126 F 2d 129, 132-133 (CA. 7), cert. denied 317 U S. 35510At pp 120-12411 Several contract forms are in the recordAlthough they differ in detail, the sub-stance is as described below12Both publishers employ roadmen, who are within the respective circulation depart-ments.Among their other duties roadmen are charged with the responsibility of Iran-649856-63-vol. 137-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe carriers'geographical limitations:Each carrier has the exclusive right todeliver the newspapers of a publisher-or, in the case of combination carriers, ofboth publishers-within a defined area, called a territory or route.Both carrierand publisher are aware of 13 and-in connection,for example,with the addition ofnew customers-adhere to the boundaries of the route.From time to time, depending on such things as the establishment of a new orgrowth of an old community,new routes are created;and, from time to time, asan accommodation to changing circumstances,the boundaries of established routeswill be changed.On occasion,the change will be initiated by a carrier's request.Any proposed change, to use the publishers'terminology,is "negotiated"betweenpublisher and affected carrier or carriers,and every attempt is made to satisfy thecarriers'needs or desires, to the extent that the satisfactory delivery to the readerisnot adversely affected, but the eventual disposition of route boundaries, I find,lieswith the publisher.Where agreement cannot be reached, he makes the decision.Tiansferability of routes:When a carrier decides to give up his route,he is ex-pected to find, and he often does find, a successor.On the other hand, he cannotsell or transfer his route to anyone else.Carriers'compensation:Basically, the carriers receive, for their services, thedifference between the price they pay the publishers for the papers given them andthe price they receive from the readers and the retail stores which they serve.14Within this broad framework,they must pay their own distribution expenses exceptfor a mileage allowance and the cost of certain supplies,as discussed elsewhere inthis report;they exercise their own discretion as to the extension of credit to theircustomers;and they bear any financial losses incurred as a result of overordering ornonpayment by their customers.The carriers'cost price,the home retail price which they charge home subscribers,and the wholesale price which they charge stores are fixed by the publishers.Whilethe testimony on the first two items is uncontradicted,that on the third requiressome clarification.15At least three witnesses testified that the publishers set thewholesale price;exhibits corroborated this with respect to Hearst,and Abell'switnesses did not testify concerning the item.Witness Sechtman,for Hearst,testi-fied that, in effect, carriers could fix their own wholesale rates since there was adifference in the pricecharged the carrierbetween papers to be delivered to homesand papers to be delivered to retail stores.I find this to mean that,by failing toreport that they had delivered some papers to stores instead of to the homes,carriers could thereby increase theirprofits;this does not, however.bear upon theirdiscretion to fix wholesale rates.The same witness cited an incident wherein acarrier was given an opportunity to lower a wholesale rate in order to meet com-petition from another division of the publisher.This does not negate the inferencethat the publisher had fixed the rate being charged by the carrier;on the contrary,it supports a finding that the publisher,having fixed the original wholesale rate,could also permit lowering of the rate under appropriate circumstances.Carriers are billed monthly by the publishers,payment therefor to be madeby the 10th of the following monthPayments are made to the publishers'roadmenor, more often,directly to the publishers.Collection from home subscribers is made monthly on a door-to-door basis bycarriers.16The details of collecting are left to the discretion of the carrier.17 Somedling all circulation problems which arise in specified geographical areas(larger thanthose of the carriers)In the course of the performance of their functions, they ire thepublishers'point of contact with the carriers(For the freouency of contact seeinfra )I find them to be agents of the respective publishers,for the purpose of communicatingcompany policy on the delivery of and collection for newspapers"Abell and Hearst maintain records through which they can ascertain the route withinwhich any designated location falls14For convenience'sake,I shall sometimes refer to the price charged the carriers asthe carriers'cost price, the price which they charge home subscribers as the home retailprice, and the price which they charge retail stores as the wholesale price.151n its brief,Hearst implies that wholesale rates may be fixed by the carrier.16 Or their designees-of which more later17Although one witness testified that she was criticized for leaving monthly statementswith customers, thus giving them the impression that they should leave their money indelivery boxes,she further testified that she did not discontinue the practiceI find thatthe publishers allow carriers to use whatever method of collection they desireBothpublishers furnish "collection cards"suitable for use as a customer's evidence of paymentand Hearst furnishes forms suitable for use as a statement or as a receipt;carriers arefree to use or not to use them A. S. ABELL COMPANY243customers-at their own option-send checks directly to the publishers, whichamounts are credited to the carriers on their next monthly bill.For the expense which might be incurred in making collections, some carriers 18receive an extra transportation allowance. In addition to the regular mileage allow-ance received by them-seeinfra-theyreceive a mileage allowance amounting to anextra trip per week.This allowance appears as a credit on their monthly statements.Carriers' receive an extra compensation, or subsidy, for delivery of the morningSun.The amount varies from carrier to carrier.Carriers, at their own discretion and without consultation with or notice to thepublishers,may extend credit to customers.Thus, customers have been allowed tobe in arrears at least three monthly payments.If a customer does not pay his bill, the carrier sustains the loss. If a carrier over-orders, he sustains the loss.19For purposes of financial risks, the newspaper is treatedas if title has passed from publisher to carrier when it has been delivered to the car-rier's pickup point by truck.Much has been made ofa creditgiven carriers by the publishers for newspaperswhich were delivered to them during one, perhaps two, instances of inclementweather.There were no more than two such occasions during the past few years.In each case, deliveries from the loading platforms to the carriers' pickup points ranlate.Where a newspaper was never delivered or was delivered so late that the cus-tomer refused to pay for it, there was a serious question as to whether the carrieror the publisher was responsible for the nonpayment.At any rate, the publishers,to settle the matter, decided to give credit to carriers for all papers during these periodsfor which their customers had not paid.20Payroll deductions:The publishers make no deductions from the carriers' com-pensation for social security or income taxes.As for persons engaged by the carriersto assist in the delivery of newspapers, to the extent normal payroll deductions havebeen made-they have been made in some cases, not in others-they have been madeby the carriers.Use of help:Usually, the carriers personally perform the duties of picking up,delivering, and collecting for newspapers on their routes.However, there is norestriction upon their utilizing helpers or substitutes, on a pay or nonpay basis; andmany carriers, on many occasions-some on a more or less regular basis-have usedhelpers or substitutes. In at least one instance, the route's delivery, in one individual'sname, was a "family affair"; in another, a carrier uses his son, himself a carrier, forpart of the father's duties, on a regular basis; and carriers will "cooperate" with car-riers operating contiguous routes.In cases of illness, or desired vacations, the carrier must make arrangements to havehis route serviced in his absence.21Carriers using helpers or substitutes need not consult with or notify the publishersof the fact.The publishers do not know what carriers use helpers or substitutes, andthey are unaware of the identity of any such helpers or substitutes.Within this framework, there is one check. Should Abell become aware that ahelper or substitute is performing unsatisfactorily, it will place and has placed restric-tions on the use of such person 22Outside activities:There is no restriction on carriers' being engaged in other ac-tivities, employment, or self-employment, except to the extent that it interferes withthe delivery of the publishers' newspapers.An unknown number of carriers are infact engaged in such activities.Bond:Carriers are required to post a cash bond with the publisher or publishersfor whom they make deliveries, to insure payment of their monthly statements.Theamount of the bond varies with the carrier and with the times; the rough measure isthat it is equivalent to the carrier's "draw" for 9 weeks.Hearst pays interest onmoney posted with it as bond.The bond is usually built up by installments reflected in the monthly statements.By mutual agreement of carrier and publisher, it can be increased or lowered.Forexample, a carrier may, for personal reasons, withdraw sums from his posted bond.Carriers' customers:As indicated, the carrier serves all subscribers within a pre-scribed territory.39The two witnesses who testified to this effect were News-Post/American carriers.19Except under special circumstances-which I find to be isolated occurrences-where-under, by special agreement, the publisher has undertaken to give credit for "returns" bycertainretailcustomers of carriers.20 They alsomade deductions fromthe ABCcirculation reports.' In cases of emergency,the publishers,through roadmen or solicitors,will providesome help.n The recordcontains no similar testimony respecting Hearst. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe carrier himself maintains day-to-day records of theidentityof his customers.Depending upon his ability and, perhaps,inclination,the recordsaremore or lessup-to-date.Thereis evidence in this record that the customers'listscan becomesomething less than accurate,ifnot downright confused.Also,there is evidencethat-for example,upon a change of carrier-a subscriber list mustbe totallyreconstructed.The publisherdoes not maintain an up-to-date list of subscribers.Once a year(formerly twice)each carrier must submit a list of his customers,with addresses, tothe publishers in order tosatisfy therequirementsof the AuditBureau ofCircula-tion.The list thussubmitted is accepted at face valueby thepublishers;it is notchecked foraccuracy.Although itmay occasionally be used to locate agiven individ-ual, I find that it is not a running, current,and accurate list of subscribers in the handsof the publisher.On the other hand, although it may not be under constant enforcement,I find thatthe publishers regard the list of customersto be their own property,and that thecarriers are under a continuing requirement imposedby thepublishers to maintaina current,accurate list of subscribers to be made available, upon request, to thepublisher.As noted earlier, this is specifically set forth in theHearst-carrier contract;in addition,I find,it is an implied conditionof the Abell-carrierrelationship 23Changes ina carrier's "draw"-the numberof papersdeliveredto him-are initi-atedby the carrierhimself.New customers may have been obtainedthrough his ownefforts or may have come to his attentionthroughthe publishers as a result of theirsolicitation or direct contactby the new customer. "Stops"-subtractions from hisrequirements as a result of subscription cancellations or transfers to another terri-tory-are normally first known to him alone. In eithercase, the publishercontinuesto deliver an unvarying number of papers untilthe carriernotifies themof a change.24A carriermay not refuse to serve a subscriberin his territoryexcept for thatcustomer's failure to pay for papers delivered.(As has beenseen, it is within acarrier's discretion whether, and to what extent,to extendcreditto a customer;and the publisher will normally raise no objection to a carrier's determination that heno longer wishes to serve a customer because of that customer's failure or refusal tomeetbills.)Forexample, a carrier may notstop delivery because ofan altercationwith a customeras to wherethe deliveredpaper should be placed,withoutpermissionof the publisher.Transportation:Because of the loads and distances involved,the carriers'pickupand delivery of newspapers require the use of an automobile.The automobile, ineach case,is furnishedby thecarrier.25The automobile bears no legend or markingsidentifying it with either publisher.For theuse of his automobile,above andbeyond any othercompensation, thecarrier is paid a mileage allowance,whichappears ata credit on his monthly bill 26If he is a combination carrier, payment of his mileage allowance is sharedby the twopublishers,to the extent of their respective interests.The mileage allowance is fixed by actual measurementof theroute-miles traveledand is subject to change as the distance changesThe determinantof the number ofmiles traveled as the odometer,as checkedby the publisher's roadman riding alongwith the carrier.Out ofhismileage allowance, the carrier is expectedto pay forfuel, oiland lubri-cation, repairs,tires, depreciation,and insuranceThe testimony on whetherautomobile liability insurance is required is conflictingUntil severalyears ago,carrierswere regularlyasked abouttheir insurance; morerecently, thispractice has stoppedAt thistime, prospective carriersare asked abouttheir insurance,presumablyas a measureof their all-round responsibility.Cer-tainly,no insurance rider infavor of eitherpublisher is required,and the record isbare of anyspecified amount of insurancewhichis allegedto be required.On thebasis ofthis record,I findthat: (1) a carrier-contract would not be tendered to anapplicantwho didnot carry insurance,but (2)the preponderance of the available29Uncontradicted testimony in this record revealed that, on one occasion, when a carrierwas in financial difficulties,representatives of both publishers asked for his list of sub-scribers and spent 2 hours checking through ita In the case of Hearst.subtractions from the draw must come to the publisher'sattention by a mailed card which,among other things,states the reason for the stopIn the case of Hearst,the publisher can request and on occasion has requested detailson stops25 Some carriers have more than one automobile at their disposal'The mileage rate, which is established by the publishers,is currently 9Y2 cents A. S. ABELL COMPANY245evidence does not establish a continuing requirement that the carrier maintain auto-mobile liability insurance 27Supplies and equipment:Besides an automobile, newspaper distribution by thecarrier requires very few supplies or equipment.Delivery tubes or cans, along with posts, brackets, and fittings, are supplied by thepublishers at no cost to the carrier.28 It is the responsibility of the carrier to installthe tubes, but, in some cases, they will be put up by a subscription solicitor having noconnection with the carrier.Coin-box paper racks are available for use by carriers, which racks remain theproperty of the publisher.The publishers furnish mouthy collection cards, to be retained by the customer asevidence of payment. (As found earlier, carriers are free to use or not to use them.)Also, Hearst, upon request of the carrier, provides the statement/receipt form alludedto earlier.Carriersmay purchase rubberbands, waterproof bags, and punches from thepublishers or, I find, from any other source.Controls on delivery process:Carriers are required to deposit newspapers at desig-nated locations at the subscribers' homes-usually, in tubes.When a carrier fails soto make delivery, and it comes to the attention of the publisher, a "complaint" slipis dispatched to the carrier.When a carrier, for personal reasons, has chosen a loca-tion for delivery, either on a single occasion or as a regular practice, which is at oddswith the customer's desires, the publisher will cause the carrier to remedy the situa-tion29In one instance which was the subject of testimony herein, a carrier whodesired to stop service to a customer because of a pay deduction based on delivery ofthe newspaper at the "wrong" location, was told by the Hearst representative thatthe carrier would have to continue serving the customer or lose the route soDespite testimony to the contrary, the publishers do not here concede that theyplace deadlines on the hours of delivery of newspapers; they contend only that theyare interested in a result-a reasonable paper in reasonable time; the person whomakes the decision, they say, is the customer.Be that as it may, on this record, Ifind that, whether inspired by customers' complaints or otherwise, the publishers re-quire the carriers to make delivery by a reasonable hour-the morning Sun by 7 a in.or thereabouts; the Evening Sun and News-Post by 4:30 to 6 p.m.; and the Sundaypapers by 8:30 to 9 a.m.With respect to the Sunday papers, the supplements-magazine, comic, classifiedadvertising, and other nonnews sections-are delivered to the carrier on Saturdayafternoon.But he may not, without permission from the publisher, deliver the"supps" to the subscriber prior to and separately from the main sections.Finally, the carrier may deliver no other newspapers, handbills, or other foreignmatter along with the publishers' newspapers.Contacts with company personnel:Contacts of carriers with the publishers are quitelimited.Truckdrivers employed by one or the other of the publishers make dailydelivery of papers to pickup points; the publishers dispatch financial statementsmonthly; by transmittal form accompanying the papers, by mail, or by telephone,routine messages are communicated.In addition, roadmen of the publishers make necessary personal contacts.Thecontacts aread hoccontacts-collection of arrearages, complaints which need specialhandling, and "troubleshooting" in general.The roadmen have a variety of duties;personal dealings with carriers generally, and with any given carrier in particular,take only a minor portion of their time.Months may pass without contact betweenan individual carrier and his roadman?iIn short, absent "trouble," carriers' contacts with company personnel are few androutine.Termination of relationship:As earlier indicated. Abell's carrier agreement is ter-minable by Abell upon the carrier's failure to meet his financial obligations, and by27Hearst has never been involved in a lawsuit arising out of a carrier's automobileaccident; Abell has been involved in one.28 Separate tubes by Abell and Hearst.291 assume, and find, that the publisher will use reasonable standards in determiningwhat position to take; that he would not, for example, side with a customer who wasacting unreasonably29 Later when the customer fell into arrears, the carrier was permitted to stop service.81 A formal company meeting of carriers, held 5 veers ago, was testified to. I find thisto have been for a special purpose-treatment of vacationing subscribers-and to beisolated. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither Abell or the carrier upon 10 days' notice. I find this to mean that Abell mayterminate without notice for either of the causes mentioned and that either party mayterminate upon 10 days' notice, with or without cause.Hearst's contract permits either party to terminate with or without cause, withHearst obligated to give no notice and the carrier obligated to give 30 days' notice.The record here alludes to three specific terminations 32In November of 1960, Gladys Gabell, a combination carrier, was given 3 days'notice of termination of contract by both Abell and Hearst.The reason for theaction does not appear in the record.On March 31, 1961, after he had served his papers that day Melvin Scherer, acombination carrier with 10 years' service, was told by Abell representatives that theCompany was taking over his route as of next day-that he could work, however, onthe next 2 days 33Next day, Hearst representatives informed him that, although theNews-Post had not terminated his relationship with them,34 they, along with Abell,were converting the route to delivery by boys35On March 31, 1961, Lawrence Ladd, a combination carrier, was having seriousfinancial problems.He was in arrears on his payments to the publishers, he was indebt elsewhere, and his records of customer payments were hopelessly snarled.Onthat date, citing his financial situation, representatives of Abell terminated his con-tract.Later that day, because he believed that continued delivery of the News-Post/American alone would not pay him, he terminated his contract with Hearst.The carriers' self-estimate:The parties are in agreement that some weight shouldattach to carriers' own opinions of whether they were employed or self-employed.Since all factors should be given consideration in a determination of this kind, Ihere set down certain findings in this respect.There is no doubt that the publishers regard the carriers as independent contractorsand have not failed to avail themselves of the opportunities to convey this to car-riers.36Those carrier-witnesses to whom were put the direct question, hesitantly andreluctantly, but invariably, said that they treated themselves as self-employed; forexample, they utilized the self-employment sections of income tax returns.On theother hand, it was quite apparent that they were at least in a confused state.Beforebeing pinned down, each would disclaim knowledge of his status. I find that, forwhatever the reason, carriers generally regard themselves as independent contractors.Miscellaneous criteria:Carriers do not enjoy certain benefits afforded those re-garded by the publishers as employees, such as sick benefits, vacations,37 pensions, orinsurance.The publishers do not carry workmen's compensation or similar compensation onany of the motor carriers.Hearst runs new-subscription contests which carriers are free to enter or not toenterAwarded as prizes are cash and items ranging from soft drinks to kitchenutensils.But carriers are not eligible to enter other Hearst contests, run among thosewho Hearst considers to be employees; and in these contests, unlike the carriers',regular employee deductions are taken from the prizes awarded.D. Concluding findings as to status of carriersHaving given careful consideration to each of the above factors and to the totalpicture which they develop, I am persuaded, and I find, that the publishers retain theright to direct and control, in substantial measure, the details and means by whichthe delivery of their newspapers by carriers is effected.The carrier performs the32None of these terminations is urged here as violative of the Act34 It appears that Abell's reason for the action was connected with the status of Scherer'saccountThe matter was not gone into at length since it had been the subject of a prior,dismissed unfair labor practice charge3+ Scherer, in testifying, attributed the use of the phrase "had notfiredme." to theHearst representatives who spoke to himThey did not testify, and there was no con-tradictory testimony.However, considering this in the light of the rest of his testimony,I find that Scherer, in giving thesubstanceof the conversation, was using some wordsand phrases, such as this, which were his own.85 The route was, in fact, converted to a "boy" route by both publishers It no longeris serviced by a carrierThe conversion is not alleged to be an unfair labor practice31One carrier was told, "When everything is going along all right, you are workingfor yourself ; if there is anything wrong, you are working for the 'Sunpapers." I findthat this remark, if made, was joculars7 They may arrange on their own,to take time off, in which case, as previously noted,they provide their own replacements. A. S. ABELL COMPANY247service of final delivery in a geographical area which is determined by the pub-lisher and is not his to sell or transfer, under standards and conditions finally fixed,in each case, by the publisher.Although the method of compensating the carrier isindicative of an independent contractor relationship, the system of cost-and-pricedetermination effectively limits the carrier's control over his earning power.Finally,the almost-at-will terminability of the relationship bears directly upon the right ofcontrol which is the essential issue here.On balance, I find that the entrepreneurialaspects of the carrier's work are outweighed by the "outer-control" aspects and thatthe presumption created by the formal agreement has been rebutted.Each of the precedents cited by Respondents-and by the General Counsel-contains relevant distinctions from the situation here presented. I find most ap-posite the decision of the Board inLindsay Newspapers, Inc.,38and, in accordancetherewith, I find that the carriers involved here are employees.E. Alleged interference,restraint,or coercionOn the afternoon of Tuesday, March 7, 1961, prior to the holding of the firstunion meeting scheduled for later that day, roadman Jefferson of the Sun, ap-proached John Feeley, a Sun rural carrier, and asked him if he were running forsecretary or treasurer of the Union.Asked to explain, he said he was referringto the union meeting to which Feeley was going that night. Feeley said he was notrunning for anything; that, in fact, he did not know if it was a "union" or an"association"meeting.Jefferson asked where the meeting was to be held, andFeeley told him.Next day, Jefferson asked Feeley if a certain carrier had attended the meeting.Receiving an affirmative answer, he asked who else had been there. Feeley toldhim he would have to asksomeone else.On the next day, Thursday, or on Friday, Feeley telephoned the Abell offices tomake a change in his "draw."He spoke to Vance Askew, rural route manager 39Askew said he heard that Feeley had attended the meeting.Feeley said he had,and Askew asked him if he was "interested in the meeting." Feeley said, in effect,that he wanted to find out what it was all about.On or about Thursday, March 9, 1961, Hook, roadman for Hearst,40 met combi-nation carrier Lawrence Ladd at the latter's "pickup" point.Hook asked Ladd if hehad heard anything about the meeting and whether he had seen combination carrierMelvin Scherer there.Ladd said he had not-although he had.Hook said thathe and (Sun roadman) Jefferson understood that there had been a meeting andthat they were trying to find out about it.Later that day, at Ladd's second pickup, both Hook and Jefferson met him. Theyindicated an awareness that Laddhadattended the meeting and that hehadseenScherer, and they proceeded to question him as to who else was there.On Monday, March 13, 1961, Herbert Reynolds, Sun circulationmanager,41and Askew met carrier Feeley on the latter's route.Reynolds asked Feeley if hewas interested in the Union; Feeley said that he was, that he wanted to find outabout it.Reynolds then said that under no circumstances would the Sunpapersnegotiate with the Teamsters Union or any other union.One or two days after the second union meeting (held on March 14, 1961), at"pickup" time, Reynolds and Askew met combination carrier Melvin Scherer.Rey-nolds said he wanted it clearly understood-the Sunpapers "would positively notagree to negotiate with the Teamsters Union."Alluding to the Washington Star,"which became union," he said "in order to do that" the carriers would have to be"recognized" as employees; that they would not be recognized by Abell as em-ployees since they were independent contractors.Furthermore, he stated, beforethere would be any negotiation, the routes would "go to boys," 42 that the News haddone this successfully and so could the Sun.Next day, Edward Sechtman, Hearst circulationmanager,43and roadman Hookwent to see Scherer at the latter's home. Sechtman went in while Hook remainedoutside.Sechtman told Scherer that he understood Scherer had attended someunion meetings; that he would not ask Scherer how he felt but that he wanted itunderstood the News-Post would not negotiate with the Teamsters under any cir-38 130 NLRB 68039The parties stipulated and I find, that Askew was a supervisor for Abell.40 Subsequently assistant county circulation manager for motor routes, a supervisoryposition41 Stipulated and here found to be an Abell supervisor42I find this to mean that the rural carrier system would be eliminated.43 Stipulated and here found to be a Hearst supervisor. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumstances;and that the carriers were independent contractors and not employees.On March 21, 1961, the Tuesday after the second unionmeeting,News-Postmotor carrier Elmer Sisk had completed his day's deliveries and wasat a gasolineservice stationwhen he was approached by Harry Deems, Hearst city home deliverymanager.44Hearstroadman Howard Mannwas also present.Deems said heheard that there was going to be another union meeting that night. Sisk agreed.Deems told him-and he said he was telling this to all the carriers-that Hearstwould not recognizeand negotiate with aunion(for the carriers).During the last week in March 1961, roadman Jefferson was ridingin an auto-mobile with rural carrier Scherer. In the course of a business discussion, the con-versation turned tounions.Jefferson said "things were pretty muchin a turmoilover this union activity" and he did not see what the men seemed to gain by it; andthat the Company was prepared to take over the routes with boys if they persisted.Late in March or early in April 1961, Deems and Mann-Deems doing the talk-ing-told motor carrier Sara Osterkamp that they had heard the carriers were tryingto organize a union and that, since the carriers were "independent dealers," theUnion would not be recognized.On a date uncertain, but subsequent to March 31, 1961, Abell roadman Shindellwas in a nearby automobile while rural carrier Feeley was picking up his papers.Feeley walked over to the car and got in.He asked if things had quieted down atthe Sun office.He was told, no, they were still in an uproar. Feeley (referring tothe termination of two carriers on March 31) asked Shindell if he thought any othercarrierswould be fired. Shindell answered that as long as things quieted downand there were no other meetings, he did not believe anyone else would be bothered.In mid-April 1961, Askew was giving some baseball schedules to Feeley.Theybegan to talk about Melvin Scherer (no longer a carrier).Askew said he couldnot understand Scherer's having been interested in the Union, since, if the Union didget in, all carriers would be required to take a physical examination and Scherer-alluding to a blood pressureailment-would undoubtedly not be able to pass it.On a date unspecified, but during the period when Local 355's organizationalactivitywas at its height, Reynolds and Askew (both of Abell) met combinationcarrier Ladd while the latter was serving papers.Reynolds said they understoodthe carriers were trying to form a union and that under no circumstances wouldthe publishersrecognizeor negotiate with the Teamsters.Later in the day, Sunroadman Jefferson asked Ladd if he understood what was meant by the fact thatthe publishers would not recognize the Teamsters.Told "Not exactly," Jeffersonsaid that the Company (Abell) was prepared to replace the carriers with boys ifthey insisted on having a union.On the next or the second following day, Ladd met Sechtman (Hearst), who toldhim that the News-Post would not recognize the Teamsters.He asked if Ladd hadsigneda card; Laddsaid he had.Sechtman asked him whv, and Ladd said all thecarriers seemed to feelitwasa good idea. Sechtman asked if Ladd thought hecould get out of it, to which Ladd replied that he did not know.Also on an unspecified date, but while the organizational activity was going on,Askew was having lunch with combination carrier Phillip Lee.He asked what thecarriers had in mind, what they desired, and what they were trying to get.On two occasions, Reynolds went to see Lee.On theseoccasions,he told Lee"what a bad thing the union was" and how much better off the carriers presentlywere.On another occasion, Mr. Sydner of the News-Post 45 told Lee that, as it was,the motor carriers "had it too good "Subsequent to the Local 355 activity, the publishers increased the carriers'mileageallowance from 81/2 to 91/2 cents.46The testimony concerning the findings above is virtually uncontradicted.None ofthose named as speaking for the publishers testified, except for Reynolds and Secht-man.These two, in effect, testified to the existence, at all times relevant herein, of apolicy and program of each publisher which is consistent with the actions describedabove.Reynolds testified that, motivated by inquiries from 10 or 15 carriers whohad heard that if they did not sign up with the Teamsters they would lose their routesif and when the Teamsters acquired bargaining rights, he instituted a program ofmaking it clear to rural carriers that, although they were free to join a union, Abellwould not recognize or sign a contract with a union because it considered them to beindependent contractors; and that, if Abell were forced to recognize the carriers as" Stipulatedand here foundto be a Hearst supervisor'6The parties stipulated, and I find, that Sydner now deceased, was assistant countycirculation manager for motor routes and a supervisor at the time46This is not alleged to be an unfair labor practice A. S. ABELL COMPANY249employees, the system might become so financially burdensome that Abell wouldmost probably have to look for another avenue of getting the papers delivered orabandon the function.Sechtman testified that, having heard of an organizationalattempt, he felt it his responsibility to insure that the motor carriers know the Hearstposition: that they considered the carriers to be independent contractors and notemployees; that as independent contractors they could not join "the type" of organiza-tion they were talking about; and that, for this reason, Hearst would not recognizea union ofmotorcarriers.F. Concluding findingsas to interference,restraint,and coercionI find that the actions of each of the publishers47 asfound above, constitute (1)interrogation of employeesas totheirmembership in, adherence to, and activitieson behalf of Local 355; (2) threatening them with loss of employment if they becameor remained members of Local 355 or selected Local 355 as their bargaining repre-sentative; and (3) threatening them with a refusal to recognize or to bargain withLocal 355 if a majority of them selected Local 355 as their bargaining agent, all ofwhich interfered with, restrained, or coerced employees in the exercise of the rightsguaranteed them in Section 7 of the Act.In so finding, I do not include as interference, restraint, or coercion, (1) any state-ments to carriers to the effect that the respective publishers did consider them to beindependent contractors or did not consider them to be employees, (2) any statementsin praise of the carriers' present working conditions or questioning that the carriershad anythingto gainby belonging to a union, and (3) the increase in themileagerate from 8i/2 to 91/2 cents. In addition, I do not find interference, restraint, or coer-cion on the part of either publisher arising out of conduct or actions of supervisorsor roadmen of the other publisher.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connectionwith its operations as described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices, Ishall recommend that they be ordered to cease and desist therefrom and to takecertain affirmative action in order to effectuate the policies of the Act.Because ofthe narrow scope of the unfair labor practices as found herein, I shall recommend anarrow cease and desist order.On the other hand, because it appears from therecord that carriers rarely, if ever, visit the plant, I shall make special provision forthe individual publication of any notice posted.Upon the basis of the foregoing factual findings and conclusions, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.A. S. Abell Company is engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Hearst Consolidated Publications,Inc., is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.3.Local 355, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,is a labor organization within the meaning of Section 2(5)of the Act.4.The rural carriers of A. S.Abell Company and the motor carriers of HearstConsolidated Publications,Inc., are employees within the meaning of Section 2(3)of the Act5.By interrogating employees as to their membership in, adherence to, and ac-tivities on behalf of Local 355, by threatening them with loss of employment if theybecame or remained members of Local 355 or selected Local 355 as their bargainingrepresentative,and by threatening them with a refusal to bargain with Local 355 if amajority of them selected Local 355 as their bargaining agent,A. S. AbellCompany"In this respect, I hold the publishers liable not only for the actions of their super-visors but also for those of their roadmen, who acted as agents in communic'iting com-pany policy on delivery of and collection for newspapers and who, within the apparentscope of their authority, engaged in a course of conduct paralleling that of the admittedsupervisorsIn the absence of a contention that roadmen are supervisors, I make nofinding as to their supervisory status. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Hearst Consolidated Publications,Inc., each interfered with,restrained, andcoerced employees in the exercise of their rights guaranteed them in Section 7,thereby violating Section 8(a)( I) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,I recom-mend thatA. S. AbellCompany, its officers, agents,successors,and assigns, andHearst Consolidated Publications,Inc., its officers, agents,successors,and assigns,shall each:1.Cease and desist from:(a)Unlawfullyinterrogating rural carriers and motor carriers respectively, itsemployees,as to their membership in, adherence to, and activities on behalf of anyunion.(b)Unlawfullythreatening them with loss of employment if they become orremain members of any union or select any union as their bargaining representative.(c)Unlawfullythreateningthem witha refusal to bargain with any union selectedas bargaining agent by a majority of them.(d) In any like or related manner interfering with, restraining,or coercing themin the exercise of their right to self-organization,to form labor organizations,to joinor assist any labor organization,to bargain collectively through representatives oftheir own choosing,to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and to refrain from any and all suchactivities,except to the extentthat suchright may be affected by an agreement re-quiringmembership in a labor organization as a condition of employment, asauthorized in Section8(a) (3) of the Act.2.Take thefollowing affirmative action which I find will effectuate the policiesof the Act:(a) Post at its plant at Baltimore,Maryland, copies of the notice attached heretomarked"Appendix A"or "Appendix B," respectively 48Copies of such notice, to befurnishedby theRegional Directorfor the FifthRegion, shall,after being dulysigned by an authorized representative of the respective Respondents,be posted imme-diately upon receipt thereof,and be maintained for a period of 60 consecutive daysthereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondents to insure thatsuch notices are not altered,defaced,or coveredby any othermaterial.(b)Within 10days after the posting of such notice,send a copy thereof to eachof its rural carriers or motor carriers,respectively.The transmittal thereof shall be bythe method customarily used to transmit written messages to such carriers.(c)Notify theRegional Diectorfor the FifthRegion, in writing, within 20 daysfrom the date of receipt of this Intermediate Report, what steps Respondents havetaken to comply therewith 4948 If these recommendations are adopted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommendations of a Trial Examiner" in thenotice.In the event that the Board's Order is enforded by a decree of a United StatesCourt of Appeals, the notice will be further amended by the substitution of the words"Pursuant to a Decree of the United States Couit of Appeals, Enforcing an Order" forthe words "Pursuant to a Decision and Order "48 If these recommendations are adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Fifth Region, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT ask our rural carriers, who are among our employees, abouttheir interest in or activities on behalf of Local 355, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, or any otherlabor organization.WE WILL NOT threaten them with loss of employment if they should join,any labor organization or select a labor organization as their bargainingrepresentative. ROY E. HANSON, JR., MFG.251WE WILL NOT threaten them with a refusal to bargain with any labororganization selected by a majority of them.WE WILLNOT in any like or related manner interfere with,restrain,or coercethem in the exercise of their right to organize,to form,join, or assist a labororganization,to bargain collectively through a bargaining agent chosen bythemselves,to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any suchactivities(except to the extent that the right to refrain is limited by the lawfulenforcement of a lawful union-security requirement).A. S. ABELL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 707 N.Calvert Street,sixth floor, Baltimore 2, Maryland,Telephone Number, Plaza 2-8464,Extension 2100, if they have any question concerning this notice or compliance withits provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National Labor Rela-tion Board,and in order to effectuate the policies of the National Labor Relations Act,we hereby notify our employees that:WE WILL NOTask our motor carriers,who are among our employees, abouttheir interest in or activities on behalf of Local 355,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any otherlabor organization.WE WILL NOT threaten them with loss of employment if they shouldjoin any labor organization or select a labor organization as their bargainingrepresentative.WE WILL NOT threaten them with a refusal to bargain with any labororganization selected by a majority of them.WE WILL NOTin any like or related manner interfere with, restrain, orcoerce them in the exercise of their right to organize,to form,join, or assista labor organization,to bargain collectively through a bargaining agent chosenby themselves,to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from anysuch activities(except to the extent that the right to refrain is limited by thelawful enforcement of a lawful union-security requirement).HEARST CONSOLIDATED PUBLICATIONS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 707 N.Calvert Street, 6th floor, Baltimore 2, Maryland,Telephone Number,Plaza 2-8464,Extension 2100, if they have any question concerning this notice or compliance withitsprovisions.Roy E.Hanson,Jr.,Mfg.andElias Mancillas and United Steel-workers of.America, AFL-CIO.Cases Nos. f1-CA-4518-1 and921-CA-4518-..May 24, 1962DECISION AND ORDEROn March 23, 1962, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding137 NLRB No. 38.